UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(406) 827-3523 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X No Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. YES No X At May 16, 2016, the registrant had outstanding 66,866,278 shares of par value $0.01 common stock. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x UNITED STATES ANTIMONY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2016 (UNAUDITED) TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 1-13 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 13-20 Item 3: Quantitative and Qualitative Disclosure about Market Risk 20 Item 4: Controls and Procedures 21 PART II – OTHER INFORMATION Item 1: Legal Proceedings 22 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3: Defaults upon Senior Securities 22 Item 4: Mine Safety Disclosures 22 Item 5: Other Information 22 Item 6: Exhibits and Reports on Form 8-K 22 SIGNATURE 23 [The balance of this page has been intentionally left blank.] PART I-FINANCIAL INFORMATION Item 1. Financial Statements United States Antimony Corporation and Subsidiaries Consolidated Balance Sheets March 31, 2016 and December 31, 2015 ASSETS (Unaudited) March 31, December 31, 2015 Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net of $4,031 allowance for doubtful accounts Inventories Other current assets Total current assets Properties, plants and equipment, net Restricted cash for reclamation bonds Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Due to factor Accrued payroll, taxes and interest Other accrued liabilities Payables to related parties Deferred revenue Notes payable to bank Long-term debt, current portion, net of discount Total current liabilities Long-term debt, net of discount and current portion Hillgrove advances payable common stock payable to directors for services Asset retirement obligations and accrued reclamation costs Total liabilities Commitments and contingencies (Note 6) Stockholders' equity: Preferred stock $0.01 par value, 10,000,000 shares authorized: Series A:-0- shares issued and outstanding - - Series B: 750,000 shares issued and outstanding (liquidation preference $909,375 and $907,500 respectively) Series C: 177,904 shares issued and outstanding (liquidation preference $97,847 both years) Series D: 1,751,005 shares issued and outstanding (liquidation preference $5,014,692 and $4,879,029 respectively) Common stock, $0.01 par value, 90,000,000 shares authorized; 66,866,278 and 66,316,278 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 United States Antimony Corporation and Subsidiaries Consolidated Statements of Operations - Unaudited For the three months ended March 31, 2016 March 31, 2015 REVENUES $ $ COST OF REVENUES GROSS PROFIT (LOSS) ) OPERATING EXPENSES: General and administrative Salaries and benefits Gain on liability adjustment (Note 3) - ) Hillgrove advance - earned credit (Note 9) ) - Professional fees TOTAL OPERATING EXPENSES ) INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Gain on sale of equipment - Interest income Interest expense - ) Factoring expense ) ) TOTAL OTHER INCOME (EXPENSE) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX PROVISION (BENEFIT) - - NET INCOME (LOSS) $ ) $ Net income (loss) per share of common stock: Basic and diluted Nil $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 2 United States Antimony Corporation and Subsidiaries Consolidated Statements ofCash Flows - Unaudited For the three months ended Cash Flows From Operating Activities: March 31, 2016 March 31, 2015 Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation and amortization Gain on sale of equipment - ) Hillgrove advance earned credit ) - Accretion of asset retirement obligation Common stock issued for services - Principal received on shareholder loan - Common stock payable for directors fees Change in: Accounts receivable ) ) Inventories ) Other current assets ) Other assets ) Accounts payable Accrued payroll, taxes and interest ) Other accrued liabilities Deferred revenue - Payables to related parties Net cash provided (used) by operating activities ) Cash Flows From Investing Activities: Purchase of properties, plants and equipment ) ) Net cash used by investing activities ) ) Cash Flows From Financing Activities: Net borrowing from factor Proceeds from Hillgrove advances - Proceeds from sale of equipment - Proceeds from notes payable to bank - Principal paid notes payable to bank ) - Principal payments of long-term debt ) ) Net cash provided (used) by financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Noncash investing and financing activities: Imputed interest capitalized as property, plant and equipment Properties, plants & equipment acquired with advances Common stock payable issued to directors The accompanying notes are an integral part of the consolidated financial statements. 3 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation: The unaudited consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information, as well as the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the interim financial statements have been included. Operating results for the three month period ended March 31, 2016, are not necessarily indicative of the results that may be expected for the full year ending December 31, 2016. Certain consolidated financial statement amounts for the three month periods ended March 31, 2015, have been reclassified to conform to the 2016 presentation.These reclassifications had no effect on the net income (loss) or cash flows or accumulated deficit as previously reported. For further infomation refer to the financial statements and footnotes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. During the three months ended March 31, 2016 and 2015, the Company incurred interest expense of $57,169 and $68,986, respectively, of which $56,987 and $67,876, respectively, has been capitalized as part of the cost of construction projects in Mexico. 2.Income (Loss) Per Common Share: Basic earnings per share is calculated by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share is calculated based on the weighted average number of common shares outstanding during the period plus the effect of potentially dilutive common stock equivalents, including warrants to purchase the Company's common stock and convertible preferred stock.Warrants equivalent to approximately 100,000 shares of common stock have been added to the weighted average shares of outstanding common stock at March 31, 2015, to determine the diluted income per share for the quarter ending March 31, 2015.Management has determined that the calculation of diluted earnings per share for the quarter ended March 31, 2016, is not applicable since any additions to outstanding shares related to common stock equivalents would be anti-dilutive. As of March 31, 2016 and 2015, the potentially dilutive common stock equivalents not included in the calculation of diluted earnings per share as their effect would have been anti-dilutive are as follows: March 31,2016 March 31,2015 Warrants Convertible preferred stock Total possible dilution 4 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 3. Inventories: Inventories at March 31, 2016 and December 31, 2015, consisted primarily of finished antimony products, antimony metal, antimony ore, and finished zeolite products that are stated at the lower of first-in, first-out cost or estimated net realizable value. Finished antimony products, antimony metal and finished zeolite products costs include raw materials, direct labor and processing facility overhead costs and freight. Inventory at March 31, 2016 and December 31, 2015, is as follows: Antimony Metal $ $ Antimony Oxide Antimony Concentrates Antimony Ore Total antimony Zeolite $ $ During the first quarter of 2015 the Company discovered it had been overcharged for raw material purchases from a vendor.The Company brought the matter to the vendor’s attention and received a $914,967 credit to accounts payable due the vendor that was recorded as a gain on liability adjustment during the three months ended March 31, 2015. 4. Accounts Receivable and Due to Factor: The Company factors designated trade receivables pursuant to a factoring agreement with LSQ Funding Group L.C., an unrelated factor (the “Factor”).The agreement specifies that eligible trade receivables are factored with recourse. We submit selected trade receivables to the factor, and receive 83% of the face value of the receivable by wire transfer. The Factor withholds 15% as retainage, and 2% as a servicing fee.Upon payment by the customer, we receive the remainder of the amount due from the factor.The 2% servicing fee is recorded on the consolidated statement of operations in the period of sale to the factor.John Lawrence, CEO, is a personal guarantor of the amount due to Factor. Trade receivables assigned to the Factor are carried at the original invoice amount less an estimate made for doubtful accounts.Under the terms of the recourse provision, the Company is required to reimburse the Factor, upon demand, for factored receivables that are not paid on time.Accordingly, these receivables are accounted for as a secured financing arrangement and not as a sale of financial assets. The allowance for doubtful accounts is based on management’s regular evaluation of individual customer’s receivables and consideration of a customer’s financial condition and credit history.Trade receivables are written off when deemed uncollectible.Recoveries of trade receivables previously written off are recorded when received.Interest is not charged on past due accounts. 5 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 4. Accounts Receivable and Due to Factor, Continued: We present the receivables, net of allowances, as current assets and we present the amount potentially due to the Factor as a secured financing in current liabilities. Accounts Receivble March 31, December 31, Accounts receivable - non factored $ $ Accounts receivable - factored with recourse less allowance for doubtful accounts ) ) Accounts receivable - net $ $ 5. Mineral Properties: Guadalupe On March 7, 2012 and on April 4, 2012 the Company entered into a supply agreement and a loan agreement, respectively, (“the Agreements”) with several individuals collectively referred to as ‘Grupo Roga’ or ‘Guadalupe.’During the term of the supply agreement the Company funded certain of Guadalupe’s equipment purchases, tax payments, labor costs, milling and trucking costs, and other expenses incurred in the Guadalupe mining operations for approximately $112,000. In addition to the advances for mining costs, the Company purchased antimony ore from Guadalupe that failed to meet agreed upon antimony metal recoveries and resulted in approximately $475,000 of excess advances paid to Guadalupe. The Agreements with Guadalupe (Grupo Roga) granted the Company an option to purchase the concessions outright for $2,000,000.On September 29, 2015, the Company notified the owners of Guadalupe that it was exercising the option to purchase the Guadalupe property. The option exercise agreement allowed the Company to apply all amounts previously due the Company by Grupo Roga of $586,892 to the purchase price consideration, resulting in a net obligation for the purchase of the Guadalupe mine of $1,413,107. The Company is obligated to make annual payments that vary from $60,000 to $149,077 annually through 2026.The debt payments are non-interest bearing. The Company recorded $972,722 as the cost of the concessions and the debt payable equal to total payments due of $1,413,107 less a discount of $440,385.The discount is being amortized to interest expense using the effective interest method over the life of the debt.As of March 31, 2016, the Company had made $30,000 in payments toward this debt and amortized $29,180 of discount as interest expense.The net balance of the debt at March 31, 2016 was $971,904. 6 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 6. Commitments and Contingencies: In 2005, Antimonio de Mexico S.A. de C.V. (“AM”) signed an option agreement that gives AM the exclusive right to explore and develop the San Miguel I and San Miguel II concessions for annual payments.Total payments will not exceed $1,430,344, reduced by taxes paid.During the year ended December 31, 2015, and the three months ended March 31, 2016, $100,000 and $55,870, respectively, was paid and capitalized as mineral rights in accordance with the Company’s accounting policies.At March 31, 2016, a final payment of $11,739 was remaining. In June of 2013, the Company entered into a lease to mine antimony ore from concessions located in the Wadley Mining district in Mexico.The lease calls for a mandatory term of one year and, as of March 31, 2016, requires payments of $20,000 plus a tax of $3,400, per month.For May of 2016, the lease payment has been reduced to $10,000 plus a tax of $1,700, per month.The lease is renewable each year with a 15 day notice to the lessor, and agreement of terms.The lease was renewed in June of 2015. From time to time, the Company is assessed fines and penalties by the Mine Safety and Health Administration (“MSHA”).As of March 31, 2016, and December 31, 2015, respectively, the Company had no liabilities due to MSHA. During the first quarter of 2015, the Company discovered that we did not have IMMEX certification and that the Company would be required to obtain it.Without the IMMEX certification, the Company was required to pay the national sales tax of 16% on all items that the Company imports into Mexico, including capital items and the concentrates from Hillgrove of Australia.IMMEX requires that the Company export a minimum of 60% of everything that is imported into Mexico.The Company has met this requirement at this time.At March 31, 2016, and December 31, 2015, the Company had approximately $51,000 and $167,000, respectively, included in other current assets, on deposit with the Mexican tax authorities. The Company believes that this will either ultimately be refunded, or applied to reduce other tax liabilities.The Company’s accountants and attorneys in Mexico are preparing the refund applications. 7.Notes Payable to Bank: At March 31, 2016 and December 31, 2015, the Company had the following notes payable to the bank: March 31, December 31, Promissory note payable to First Security Bank of Missoula, bearing interest at 5.0%, maturing February 27, 2017, payable on demand, collateralized by a lien on Certificate of Deposit number 48614 $ $ Promissory note payable to First Security Bank of Missoula, bearing interest at 5.0%, maturing February 27, 2017, payable on demand, collateralized by a lien on Certificate of Deposit number 48615 Total notes payable to bank $ $ 7 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: These notes are personally guaranteed by John C. Lawrence the Company’s President and Chairman of the Board of Directors.The maximum amount available for borrowing under each note is $99,998. 8.Long – Term Debt: Long-Term debt at March 31, 2016, and December 31, 2015, is as follows: March 31, December 31, Note payable to first Security Bank, bearing interest at 6%; payable in monthly installments of $917; maturing September 2018; collateralized by equipment. $ $ Note payable toWells Fargo Bank, bearing interest at 4%; payable in monthly installments of $477; maturing December 2016; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 5.30%; payable in monthly installments of $549; maturingMarch 2016; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 3.51%; payable in monthly installments of $655; maturing September 2019; collateralized by equipment. Note payable to De Lage Landen Financial Services, bearing interest at 3.51%; payable in monthly installments of $655; maturing December 2019; collateralized by equipment. Note payable to Phyllis Rice, bearing interest at 1%; payable in monthly installments of $2,000; maturing March 2015; collateralized by equipment. Obligation payable for Soyatal Mine, non-interest bearing, annual payments of $100,000 or $200,000through 2019, net of discount. Obligation payable for Guadalupe Mine, non-interest bearing, annual payments from $60,000 to $149,078through 2026, net of discount. Less current portion ) ) Long-term portion $ $ At March 31, 2016, principal payments on debt are due as follows: Year Ended March 31, $ Thereafter $ 8 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 9.Hillgrove Advances Payable On November 7, 2014, the Company entered into a loan and processing agreement with Hillgrove Mines Pty Ltd of Australia (Hillgrove) by which Hillgrove will advance the Company funds to be used to expand their smelter in Madero, Mexico, and in Thompson Falls, Montana, so that they may process antimony and gold concentrates produced by Hillgrove’s mine in Australia.The agreement requires that the Company construct equipment so that it can process approximately 200 metric tons of concentrate initially shipped by Hillgrove, with a provision so that the Company may expand to process more than that.The parties agreed that the equipment will be owned by USAC and USAMSA. The final terms of when the repayment takes place have not yet been agreed on.The agreement called for the Company to sell the final product for Hillgrove, and Hillgrove to have approval rights of the customers for their products.The agreement allows the Company to recover its operating costs as approved by Hillgrove, and to charge a 7.5% processing fee and a 2.0% sales commission.The initial term of the agreement is five years; however, Hillgrove may suspend or terminate the agreement at its discretion.The Company may terminate the agreement and begin using the furnaces for their own production if Hillgrove fails to recommence shipments within 365 days of a suspension notice. If a stop notice is issued between one year and two years, there is a formula to prorate the repayment amount from 50% to 81.25%.If a stop order is issued after two years, the repayment obligation is 81.25% of the funds advanced at that point.At December 31, 2015, management has determined that it is likely that the Company’s repayment obligation will be 81.25% of the total amounts advanced. As of March 31, 2016, and December 31, 2015, Hillgrove had advanced the Company a total of $1,396,721and $1,397,016, respectively.Of this amount, $221,514 has been recorded as deferred earned credit and is being recognized ratably through the period ending November 7, 2016 which is when the 81.25% repayment terms of the agreement is applicable.During the quarters ended March 31, 2016 and 2015, $23,991 and $0, respectively, of the deferred earned credit was recognized with $95,723 to be recognized in the remainder of 2016.At March 31, 2016, the amount due to Hillgrove for advances was $1,134,836 which is approximately 81.25% of the total amount advanced. 9 PART I - FINANCIAL INFORMATION, CONTINUED: United States Antimony Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited), Continued: 10.Concentrations of Risk: Sales to Three For thePeriod Ended Largest Customers March 31, 2016 March 31, 2015 Alpha Gary Corporation $
